Order entered July 2, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-00436-CV

               IN THE ESTATE OF REBECCA LYNN HEIDER, DECEASED

                          On Appeal from the Collin County Probate
                                    Collin County, Texas
                            Trial Court Cause No. PB1-1074-2010

                                            ORDER
       We REINSTATE this appeal.

       In an order dated May 20, 2014, the Court ordered the trial court to conduct a hearing and

make findings of fact concerning the status of the reporter’s record. We abated the appeal to

allow the trial court to comply with our order. We have received the trial court’s findings of fact.

The trial court made the following findings:

       1.      the proceedings were recorded using an electronic audio recording system

maintained on a computer hard drive in the courtroom;

       2.      appellant did not waive the making of a record;

       3.      the disc of the electronic recording provided to appellant is inaudible;

       4.      the computer hard drive seemingly has an audible electronic recording of the

proceedings;
       5.     the parties have agreed that a stenographer will be designated by the trial court to

produce a written transcription of the proceedings from the computer hard drive; and

       6.     it will take sixty days to produce the written transcription of the proceedings.

       We ORDER the reporter’s record filed on or before August 19, 2014.

                                                    /s/     ADA BROWN
                                                            JUSTICE